Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-CV-24670-UNGARO/MCALILEY

   GENTI JANKULA,

             Plaintiff,

   v.

   CARNIVAL CORPORATION,

         Defendant.
   __________________________/

                SEALED1 REPORT AND RECOMMENDATION ON
          PLAINTIFF’S PETITION TO CONFIRM ARBITRAL AWARD AND
         DEFENDANT’S CROSS-PETITION TO VACATE ARBITRAL AWARD

             Before this Court for disposition is Plaintiff’s Petition to Confirm Arbitral

   Award, and Defendant’s Cross-Petition to Vacate Arbitral Award. DE 1 and 14. The

   Honorable Ursula Ungaro referred both petitions to me on February 12, 2019. DE 29.

   I have reviewed the petitions, responses, replies and governing law, and the petitions are

   ripe for decision. For the reasons stated below, I RECOMMEND that the Court grant

   Plaintiff’s Petition to Confirm, and deny Defendant’s Petition to Vacate.

             I.      FACTS

             Plaintiff is a former seaman for Defendant. DE 1-2 at 2.2 In December of 2014,



   1
     Given the Court’s prior Orders sealing the key pleadings in this matter at the parties’ request,
   DE 6 and 21, this Report and Recommendation, which references and quotes from documents
   that are presently sealed, has been filed under seal.
   2
       The Court’s citations are to the facts set forth in the final arbitration award.
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 2 of 16




   Plaintiff suffered an injury to his back while trying to get out of his assigned bed on

   Defendant’s vessel. Id. Plaintiff attributed his injury to a broken handrail attached to

   the bed which, according to Plaintiff, broke away from the attached wood. Id. Over the

   course of a month, Plaintiff repeatedly sought medical treatment from Defendant for

   pain in his back. Id. at 3. Although Defendant provided pain relief medication and

   arranged for on-shore medical evaluations, Plaintiff continued to complain of significant

   pain in his back. Id. At some point in January of 2015, Defendant sent Plaintiff to his

   home country of Albania for medical treatment. Id. Doctors subsequently diagnosed

   Plaintiff as having multiple compression fractures in his spine. Id at 4. Plaintiff, through

   his attorney, demanded maintenance and cure from Defendant. Id at 3-4. Although

   Defendant provided Plaintiff with some amount of money for treatment, the amount of

   money was woefully inadequate, according to Plaintiff. Id at 4. Plaintiff demanded

   more money from Defendant, and Defendant refused. Id. at 4-5. Plaintiff soon

   thereafter instituted arbitration proceedings against Defendant. Id. at 6. After twenty-

   five (25) months of arbitration, the arbitrator entered an award in favor of Plaintiff. DE

   1-3 at 2, 11. Plaintiff initiated this proceeding to confirm the arbitration award, and

   Defendant opposes confirmation.

          II.    STANDARD OF REVIEW

          “A federal court’s review of an arbitration award is highly deferential and

   extremely limited.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus.

   & Serv. Workers Int’l Union AFL-CIO-CLC v. Wise Alloys, LLC, 807 F.3d 1258, 1271
                                                2
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 3 of 16




   (11th Cir. 2015); see also Four Seasons Hotels & Resorts B.V. v. Consorcio Barr, S.A.,

   613 F. Supp. 2d 1362, 1366-67 (S.D. Fla. 2009) (district court’s review of a foreign

   arbitration award is “quite circumscribed” and “there is a general pro-enforcement bias

   manifested in the Convention”). Arbitration awards are “presumptively entitled to

   deference and enforcement.” Int’l Bhd. of Teamsters v. Amerijet Int’l, Inc., No. 12-

   60654-CIV, 2013 WL 6388562, at *2 (S.D. Fla. Dec. 5, 2013); see also Gianelli Money

   Purchase Plan & Tr. v. ADM Inv’r Servs., Inc., 146 F.3d 1309, 1312 (11th Cir. 1998)

   (the FAA “presumes that arbitration awards will be confirmed”).

          “District courts hearing [a]rbitration appeals will not re-examine the merits or

   factual determinations of the underlying arbitration award.” Amerijet Int’l, 2013 WL

   6388562, at *2 (quoting Great Am. Ins. Co. v. Moye, 733 F. Supp. 2d 1298, 1301 (M.D.

   Fla. 2010)). “[A] panel’s incorrect legal conclusion is not grounds for vacating or

   modifying the award.” White Springs Agric. Chems., Inc. v. Glawson Invs. Corp., 660

   F.3d 1277, 1280 (11th Cir. 2011). The Court’s limited review is critical to “maintain

   arbitration’s essential virtue of resolving disputes straightaway.” Hall St. Assocs., L.L.C.

   v. Mattel, Inc., 552 U.S. 576, 588 (2008). “If parties could take ‘full-bore legal and

   evidentiary appeals,’ arbitration would become ‘merely a prelude to a more cumbersome

   and time-consuming judicial review process.’” Oxford Health Plans LLC v. Sutter, 569

   U.S. 564, 568-69 (2013) (quoting Hall Street, 552 U.S. at 588).

          III.   DISCUSSION

          In his motion to confirm the arbitration award, Plaintiff argues that the
                                                3
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 4 of 16




   arbitrator’s award falls under the United Nations Convention on the Recognition and

   Enforcement of Foreign Arbitral Awards (the “Convention”). 3 The United States

   acceded to the Convention in 1970.       Risk Insurers, 141 F.3d at 1440. The statutory

   vehicle for enforcement of the Convention is Chapter 2 of the Federal Arbitration Act

   (the “FAA”). Id. An award falls under Chapter 2 of the FAA if: (i) the award arises

   from a “commercial” relationship; (ii) the award concerns a defined legal relationship,

   whether contractual or not; and (iii) the award arises out of the relationship, which is not

   entirely between the citizens of the United States. 9 U.S.C. § 202.

          Section 207 of the FAA provides for confirmation of awards under the

   Convention, subject only to the limited grounds for refusal specified in the Convention.

   9 U.S.C. § 207. There are only seven grounds upon which an arbitration award may be

   challenged. Risk Insurers, 141 F.3d at 1441. Plaintiff argues that no such ground applies

   here. Defendant argues that two grounds apply:

          (1) Recognition and enforcement of the award may be refused, at the
          request of the party against whom it is invoked, only if that party furnishes
          to the competent authority where the recognition and enforcement is
          sought, proof that:

                                               ...

          (b) The party against whom the award is invoked was not given proper
          notice of the appointment of the arbitrator or of the arbitration proceedings
          or was otherwise unable to present his case; or

   3
     The Convention, although drafted under the auspices of the United Nations, is commonly
   referred to as the New York Convention on the Recognition and Enforcement of Foreign
   Arbitral Awards. Indus. Risk Insurers v. M.A.N. Gutehoffnungshutte GmbH, 141 F.3d 1434,
   1440 (11th Cir. 1998).
                                                4
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 5 of 16




                                              ...
          (d) The composition of the arbitral authority or the arbitral procedure was
          not in accordance with the agreement of the parties, or, failing such
          agreement, was not in accordance with the law of the country where the
          arbitration took place.

   Id. at 1442 n.8 (emphasis added). The Court addresses the Section 1(b) and 1(d)

   exceptions in turn.

          The Section 1(b) Exception. This is commonly referred to as the “unable to

   present case” exception. The Second Circuit has noted that this defense corresponds to

   the due process defense that a party was not given “the opportunity to be heard ‘at a

   meaningful time and in a meaningful manner’” as defined by the Supreme Court. Iran

   Aircraft Indus. v. Avco Corp., 980 F.2d 141, 146 (2d Cir. 1992) (holding that

   enforcement of an arbitral award should be refused if a party was denied due process).

   Under this exception, an arbitral award should be denied or vacated if the party

   challenging the award proves that it was not given a meaningful opportunity to be heard

   as federal due process jurisprudence defines it. Id. at 145-6.

          An arbitrator must provide a fundamentally fair proceeding.              See Iran

   Aircraft, 980 F.2d at 146; Hoteles Condado Beach v. Union DeTronquistas, 763 F.2d

   34, 40 (1st Cir. 1985); Hall v. E. Air Lines, Inc., 511 F.2d 663, 663-64 (5th Cir. 1975).

   A fundamentally fair proceeding is one that “meets ‘the minimal requirements of

   fairness’—adequate notice, a hearing on the evidence, and an impartial decision by the

   arbitrator.” Sunshine Mining Co. v. United Steelworkers, 823 F.2d 1289, 1295 (9th Cir.

                                               5
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 6 of 16




   1987). A court should not confirm an award when “there was a procedural infirmity

   that rendered the proceedings fundamentally unfair.” Karaha Bodas Co., L.L.C. v.

   Perushaan Pertambangan Minyak Dan Gas Bumi Negara, 190 F. Supp. 2d 936, 949

   (S.D. Tex. 2001); see also Generica Ltd. v. Pharm. Basics, Inc., 125 F.3d 1123 (7th Cir.

   1997) (collecting cases).

          Importantly, parties that have chosen to remedy their disputes through arbitration

   rather than litigation should not expect the same procedures they would find in the

   judicial arena. See Dean v. Sullivan, 118 F.3d 1170, 1173 (7th Cir. 1997). As the First

   Circuit has explained:

          An arbitrator enjoys wide latitude in conducting an arbitration hearing.
          Arbitration proceedings are not constrained by formal rules or procedure
          or evidence; the arbitrator’s role is to resolve disputes, based on his
          consideration of all relevant evidence, once the parties to the dispute have
          had a full opportunity to present their cases.

   Hoteles Condado Beach, 763 F.2d at 38. “Arbitrators are not bound by the rules of

   evidence.” Bernhardt v. Polygraphic Co., 350 U.S. 198, 203 n.4 (1956). Moreover, an

   “arbitrator is not bound to hear all of the evidence tendered by the parties. . . . [H]e must

   give each of the parties to the dispute an adequate opportunity to present its evidence

   and arguments.” Hoteles Condado Beach, 763 F.2d at 39.

          The Section 1(d) Exception. Commonly referred to as the “procedural violation”

   exception, Section 1(d) does not mean that any procedural violation invalidates an

   arbitration award. A District Court, in Hammermills, explained the scope of Section

   1(d) in this way:
                                                6
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 7 of 16




          The Court does not believe that section 1(d) of Article V was intended, as
          CBG argues, to permit reviewing courts to police every procedural ruling
          made by the Arbitrator and to set aside the award if any violation of ICC
          procedures is found. Such an interpretation would directly conflict with
          the “pro-enforcement” bias of the Convention and its intention to remove
          obstacles to confirmation of arbitral awards. See Carte Blanche
          (Signapore) Pte., Ltd. v. Carte Blanche Int’l, Ltd., 683 F.Supp. 945, 956
          (S.D.N.Y.1988) (“A major purpose of the Federal Arbitration Act is to
          avoid delay and unnecessary expense to the parties ..., and the delay that
          would result from reviewing procedural rulings of the arbitrators would
          be substantial.”); cf. Parsons & Whittemore Overseas Co., 508 F.2d at
          973 (“An expansive construction of this defense [section 2(b) of Article
          V] would vitiate the Convention’s basic effort to remove pre-existing
          obstacles to enforcement.”). Rather, the Court believes that a more
          appropriate standard of review would be to set aside an award based on
          a procedural violation only if such violation worked substantial
          prejudice to the complaining party.

   Compagnie des Bauxites de Guinee v. Hammermills, Inc., No. 90-0169, 1992 WL

   122712, at *5 (D.D.C. May 29, 1992) (emphasis added). Courts around the country

   have adopted the “well-reasoned” substantial prejudice analysis in Hammermills4 and

   both parties in this case cite the Hammermills standard to this Court. DE 14 at 10; DE

   22 at 16. Thus, the Court applies the substantial prejudice standard set forth in

   Hammermills.

          Defendant raises Section 1(b) and 1(d) exception challenges to the arbitration

   award, arguing that the arbitrator erred by: (1) permitting Plaintiff a reply; (2) denying



   4
    Karaha, 190 F. Supp. 2d at 945; see also Purus Plastics GmbH v. Eco-Terr Distrib., Inc. No.
   C18-0277, 2018 WL 3064817, at *7 (W.D. Wash. June 21, 2018); Calbex Mineral Ltd. v. ACC
   Resources Co., 90 F. Supp. 3d 442, 463 (W.D. Pa. 2015).
                                                7
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 8 of 16




   Defendant a deposition and a medical examination; and (3) ruling on the papers without

   a hearing. I consider each challenge in turn.

                 A.      Plaintiff’s Reply

          Defendant challenges the arbitrator’s decision to permit Plaintiff to file a reply

   and, once the reply was filed, the arbitrator’s decision not to strike the reply.

          By way of background, Plaintiff filed his operative statement of claim on

   February 8, 2017. Plaintiff brought claims for negligence, unseaworthiness, failure to

   provide maintenance and cure, and failure to treat. DE 25-4. Plaintiff alleged that,

   because of Defendant’s negligence, he suffered substantial damages. Id. Although

   Plaintiff did not calculate his damages, Plaintiff alleged the following:

          Claimant was injured about Claimant’s body and extremities, suffered
          physical pain and suffering, psychological pain and suffering, mental
          anguish, reasonable fear of developing future physical and medical
          problems, loss of enjoyment of life, physical disability, impairment,
          inconvenience on the normal pursuits and pleasures of life, feelings of
          economic insecurity caused by disability, incurred medical expenses in the
          care and treatment of Claimant’s injuries, suffered physical handicap, lost
          wages/benefits, income lost in the past, and his working ability and
          earning capacity has been impaired. The injuries and damages are
          permanent or continuing in nature and Claimant will suffer the losses and
          impairments in the future. In addition, Claimant in the past and in the
          future has lost the fringe benefits that come with Claimant’s job, including
          but not limited to found, free food, free shelter, free medical care, free
          uniforms, vacation, and free airline ticket home and back.

   Id. at 16. Defendant filed its response on April 4, 2017. DE 25-5. It included two

   reports from defense experts, both of whom opined that Plaintiff’s injuries were not



                                                8
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 9 of 16




   caused by Defendant and were instead traceable to Plaintiff’s smoking habit or some

   other, unknown cause. Id. at 8-11.

          The arbitrator then offered Plaintiff the opportunity to reply, which Plaintiff

   accepted, together with an extension of time for Plaintiff to do so. DE 22, Exhibit I.

   After Defendant field its response, Plaintiff saw a new medical doctor, who authored an

   expert report to refute Defendant’s position. Id., Exhibit J at 3-6. In his reply, Plaintiff

   relied upon that expert report as evidence that Plaintiff’s injuries were caused by his fall

   from his bed. Id. Plaintiff also quantified his damages, seeking over three million

   dollars. Id at 16.

          Defendant moved to strike Plaintiff’s reply, arguing that it raised completely new

   claims and violated proper procedure. Id., Exhibit K. The essence of Defendant’s

   position is that prior to the reply, Defendant viewed this case as a minimal-injury or

   minimal dollar amount case but, after the reply, Defendant realized that Plaintiff was

   seeking, and had evidence to support, a large damages award. The arbitrator denied

   Defendant’s motion to strike, finding that Plaintiff did not raise any new claims in his

   reply—he simply quantified his damages, together with supporting evidence. Id.,

   Exhibit L.

          Upon review of Plaintiff’s statement of claim and reply, the Court agrees with

   the arbitrator; Plaintiff’s reply did not add or alter any claim and, as a result, the




                                                9
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 10 of 16




   arbitrator’s decision to permit the reply did not violate a rule of procedure.5 Nor did the

   reply disregard the minimal requirements of fairness, by depriving Defendant of the

   meaningful opportunity to be heard6 because the arbitrator required Plaintiff to disclose

   additional medical information after his reply and permitted Defendant to file two sur-

   replies with additional medical expert evidence based upon that information.

                    B.      Defendant’s Request for a Deposition and Medical Examination
                            of Plaintiff

             Defendant also challenges the arbitrator’s refusal to permit Defendant to perform

   a medical examination of Plaintiff or depose Plaintiff after Plaintiff’s reply. Both

   Plaintiff and the arbitrator acknowledged that, as a general matter, Defendant had the

   right to a medical examination. DE 22 at 17. The arbitrator based his decision to deny

   Defendant’s request on Rule 1 of the rules of arbitration, which reads: “These rules are

   designed to secure the most expeditious, private and inexpensive resolution and

   determination of every case, where in law or equity.” DE 14-1 at 2. The arbitrator

   therefore weighed one rule, the rule requiring a rapid and inexpensive determination,

   with another rule, the right to medically examine a Plaintiff, and did so in the context of

   the case. Defendant’s request for a medical examination was for Plaintiff to fly from



   5
    Rule 10 of the parties’ arbitration agreement restricts the addition of new claims. DE 14-1 at
   7. Even if, arguendo, the arbitrator violated Rule 10 by permitting Plaintiff’s reply, that did not
   cause Defendant “substantial prejudice”, given Defendant’s opportunities to file sur-replies and
   engage in additional discovery. See Hammermills, 1992 WL 122712, at *5.
   6
       See Iran Aircraft, 980 F.2d at 146.
                                                   10
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 11 of 16




   Albania to Miami—at Plaintiff’s expense—fifteen months into the arbitration

   proceedings. DE 22, Exhibit L. Defendant’s request to depose Plaintiff came even

   later—nineteen months into the proceedings. DE 22, Exhibit M. Defendant had many

   opportunities to examine Plaintiff and, indeed, Defendant examined Plaintiff via

   medical staff onboard Defendant’s ship and specialists on the island of St. Thomas,

   while Plaintiff was still a crew member and complaining of his injuries.7

           With respect to a deposition of Plaintiff, the arbitrator noted that the Defendant

   waited nineteen months before it requested a deposition.              DE 22, Exhibit O.

   Additionally, the arbitrator considered the large amount of medical and expert evidence

   that both parties had assembled. Id. In light of the volume of that evidence, the arbitrator

   concluded that Plaintiff’s testimony would not add anything to the arbitrator’s final

   decision. Id. Finally, the arbitrator recognized his broad discretion under Rule 16 of

   the parties’ rules of arbitration which reads: “The Arbitrator(s) shall have the discretion

   to allow the further exchange of information between the parties for good cause.” DE

   25-1.   The arbitrator exercised that discretion in favor of refusing to permit the

   deposition of the Plaintiff.

           The Court concludes that the arbitrator did not violate a rule or procedure of

   arbitration by denying Defendant’s request for a medical evaluation and request for a



   7
    Arguably Defendant also effectively examined Plaintiff through an unspecified number of
   doctors in Europe while Defendant was still paying Plaintiff for his maintenance and cure. DE
   22, Exhibit A.
                                                11
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 12 of 16




   deposition. By way of analogy, under the Federal Rules of Civil Procedure, a party is

   entitled to take depositions and related medical discovery. Fed. R. Civ. P. 30. Even so,

   a party may lose the right to take a deposition in federal court if the party delays and,

   for example, the deadline for discovery expires. And while a federal court may have

   viewed Defendant’s request for discovery (fifteen months into the proceedings) through

   a different lens than did the arbitrator, parties who chose to remedy their disputes in

   arbitration rather than litigation cannot expect the same procedures they would find in

   the judicial arena. See Dean, 118 F.3d at 1173. “An arbitrator enjoys wide latitude. . .

   . Arbitration proceedings are not constrained by formal rules or procedure or evidence;

   the arbitrator’s rule is to resolve disputes, based upon his consideration of all relevant

   evidence, once the parties to the dispute have had a full opportunity to present their

   cases.” Hoteles Condado, 763 F.2d at 38. Similarly, an arbitrator is not “bound to hear

   all of the evidence,” and, instead, “must give each of the parties to the dispute an

   adequate opportunity to present its evidence and arguments.” Id at 39.

          Given Defendant’s delay in seeking additional discovery from Plaintiff, the Court

   concludes that the arbitrator did not violate procedure in its reliance on Rule 1’s

   emphasis on expeditious resolution. And even if the arbitrator did err, this did not cause

   Defendant substantial prejudice, given the additional discovery and sur-replies that the

   arbitrator permitted Defendant.8 Finally, the arbitrator’s decision to limit discovery does


   8
    The arbitrator also ameliorated any prejudice to Defendant by not considering any of
   Plaintiff’s unsworn statements in his final decision. DE 1-3 at 10.
                                                  12
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 13 of 16




   not render the proceedings fundamentally unfair for the reasons set forth in the following

   section.

                 C.     The Arbitrator’s Decision to Rule on the Papers

          Pursuant to Rule 26 of the parties’ agreed-to arbitration rules:

          Unless otherwise specified . . . or otherwise agreed upon in writing by the
          parties, the Arbitrator(s) shall decide the dispute at an In-Person/Oral
          Arbitration Hearing.

   DE 14-1 at 14. Defendant contends that because the arbitrator ruled without holding a

   hearing and because Defendant never consented to this in writing, Defendant was denied

   due process and the arbitration proceeding was fundamentally unfair. Upon review of

   the record, it does appear that Defendant never formally consented to the arbitrator

   ruling on the papers alone and, as a result, Defendant’s position that the arbitrator

   committed a procedural error is not without merit. Nonetheless, the appropriate question

   is whether the procedural violation, if it existed, resulted in substantial prejudice to

   Defendant. Hammermills, 1992 WL 122712, at *5. This must be answered in the

   context of the record as a whole.

          Early in the arbitration proceedings, on December 12, 2016, the arbitrator advised

   the parties that he “intend[ed] to rule on the pleadings and does not require the parties

   to come to Monaco, so [Plaintiff] should not incur any travel and accommodation costs.”

   DE 22-6 at 18. In response to this statement, Defendant was silent; it did not object. A

   few months later, on April 10, 2017, the arbitrator again advised the parties of his intent

   to rule on the papers, but this time the arbitrator expressly invited the parties to inform
                                               13
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 14 of 16




   him if they desired otherwise. DE 22-9. Again, Defendant was silent; Defendant did

   not object or voice a concern.9 Approximately one year later, on March 30, 2018, as the

   arbitrator was nearing rendering a final decision, the arbitrator informed the parties of

   his intent to rule and issue a final award as soon as possible. Id., DE 22-15. Taken in

   context, the arbitrator’s statement was a third indication of his intent to rule solely on

   the papers. Again, Defendant was silent and did not object.

          The arbitrator’s final award demonstrates the reasonable measures the arbitrator

   took to avoid prejudice to Defendant. DE 1-3 at 5-10. The arbitrator explained that he

   had erred on the side of allowing Defendant extra due process—he permitted two rounds

   of sur-replies and a substantial amount of rebuttal expert testimony from Defendant. Id.

   The arbitrator ruled in Defendant’s favor on many matters, including choice of law and

   the production of MRI scans, and the arbitrator also credited many of Defendant’s

   arguments on damages and greatly discounted Plaintiff’s damages demand. Id.

          This record simply does not support that Defendant was denied the opportunity

   to be heard, or that the arbitrator ruled on an inadequate record. The evidence in this

   case, on both sides, was substantial. DE 1-3. The arbitrator’s decision was thoroughly

   reasoned. Id. He ruled in Defendant’s favor in many respects. Id. Defendant was


   9
     Arguably, Defendant consented in writing. After the arbitrator transmitted his order (wherein
   he invited the parties’ responses), Plaintiff’s response was to seek a modification of certain
   deadlines. DE 22-9. Defendant’s position on Plaintiff’s request was that it was not opposed.
   Id. Thus, the only response the arbitrator ever received from his inquiry of the parties was that
   Defendant had no objection.

                                                  14
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 15 of 16




   permitted many opportunities—which it took—to have its defenses fully heard and

   considered by the arbitrator. Id. The arbitrator expressly acted to limit any prejudice to

   the Defendant that arose because of the arbitrator’s rulings. Id.

             The Court reviews this record knowing that Plaintiff’s award is “subject only to

   minimal standards of domestic judicial review,”10 and that this review is “among the

   narrowest known to the law.” AIG Baker Sterling Heights, LLC v. Am. Multi-Cinema,

   Inc., 508 F.3d 995, 1001 (11th Cir. 2007). The Court concludes that Defendant has not

   met its heavy burden to justify vacating the arbitration award. Defendant has not shown

   that it was denied a fundamentally fair proceeding, nor has Defendant shown that a rules

   violation by the arbitrator caused substantial prejudice to Defendant. 11 The record

   supports the confirmation of Plaintiff’s arbitration award.

             IV.    RECOMMENDATION

             Accordingly, I respectfully RECOMMEND that the Court GRANT Plaintiff’s

   Petition to Confirm Arbitral Award [DE 1], and DENY Defendant’s Cross-Petition to

   Vacate Arbitral Award [DE 14].

             V.     NOTICE OF RIGHT TO OBJECT

             No later than fourteen days from the date of this Report and

   Recommendation the parties may file any written objections to this Report and


   10
        Risk Insurers, 141 F.3d at 1440.
   11
      The Court has reviewed Defendant’s Notice of Supplemental Authority and finds that no case
   in the Notice necessitates discussion.
                                               15
Case 1:18-cv-24670-UU Document 35 Entered on FLSD Docket 07/08/2019 Page 16 of 16




   Recommendation with the Honorable Ursula Ungaro, who is obligated to make a de

   novo review of only those factual findings and legal conclusions that are the subject of

   objections. Only those objected-to factual findings and legal conclusions may be

   reviewed on appeal. See Thomas v. Arn, 474 U.S. 140 (1985), Henley v. Johnson, 885

   F.2d 790, 794 (11th Cir. 1989), 28 U.S.C. § 636(b)(1), 11th Cir. R. 3-1 (2016).

         RESPECTFULLY RECOMMENDED in chambers at Miami, Florida, this 8th

   day of July, 2019.

                                            ________________________________
                                            CHRIS MCALILEY
                                            UNITED STATES MAGISTRATE JUDGE

   Cc:   The Honorable Ursula Ungaro
         Counsel of Record




                                             16
